Order entered May 3, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01576-CV

                          JUDITH KAREN BESHEARS, Appellant

                                               V.

                              DONALD BESHEARS, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 429-52873-98

                                           ORDER
       We GRANT appellant’s May 1, 2013 motion for an extension of time to file a reply

brief. Appellant shall file her reply brief on or before Monday, May 13, 2013.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE